UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended March 31, 2011 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-171486 KIDS ONLY MARKET INC. (Exact name of registrant as specified in its charter) NEVADA 33-1219445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 304, 1020 14th Ave., SW, Calgary, Alberta, Canada, T2R 0N9 (Address of principal executive offices, including zip code) 403-850-8227 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 4,900,000 shares of common stock as of May 11, 2011. PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated interim unaudited financial statements of Kids Only Market Inc. (the “Company”) for the three month period ended March 31, 2011 are included with this Quarterly Report on Form 10-Q: (a) Consolidated Balance Sheets as at March 31, 2011 and September 30, 2010. (b) Consolidated Statement of Operations for (i) the three months ended March 31, 2011, (ii) for the six months ended March 31, 2011, and (iii) the cumulative period from inception (April 9, 2010) through March 31, 2011. (c) Consolidated Statements of Cash Flows for (i) the six months ended March 31, 2011, and (ii) the cumulative period from inception (April 9, 2010) through March 31, 2011. (d) Statement of Changes in Stockholders’ Equity for the period from inception (April 9, 2010) to March 31, 2011. (e) Notes to Financial Statements. 2 KIDS ONLY MARKET, INC. (A Development Stage Company) Balance Sheet As at March 31, 2011 and September 30, 2010 March 31, September 30, (Unaudited) ASSETS CURRENT ASSETS Cash and Cash Equivalents TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY LIABILITIES $
